DETAILED ACTION

Allowable Subject Matter
Claims 1-2, 4-8, 10-14, and 16-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claims 1, 7, 13, and 19 were not found through a search of the prior art, nor were they considered obvious by the examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations:
As in claims 1, 7, and 13, “executing a first transaction at least by placing a first redo record for the first transaction into the first change log structure and further by placing a placeholder entry corresponding to the first redo record in the volatile memory, wherein the determination is to assign the first transaction to the non-volatile memory.”
As in claim 19, “copying identified redo records into the redo stream on the persistent storage device, the identified redo records corresponding to the redo records that were previously identified as existing in the change log structure in the non-volatile memory for the one or more committed transaction that do not exist in the redo stream in the persistent storage device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PHILIP GUYTON/Primary Examiner, Art Unit 2113